Van Brunt, P. J
I concur in the foregoing opinion, and think that there is an additional ground for sustaining the judgment. The plaintiff having surrendered these securities upon the faith of a supposed contract whereby the defendant Mackay was bound, Mackay cannot be allowed to repudiate the contract without returning what he or his agents have received thereunder'. Neither can he ratify a part of the contract without ratifying the whole, as the principle is well settled that a ratification of part of an unauthorized transaction of an agent, or one who assumes to act as such, is a ratification of the whole. Corning v. Southland, 3 Hill, 552; Moss v. Mining Co., 5 Hill, 137; Farmers' L. & T. Co. v. Walworth, 1 N. Y. 433; Crans v. Hunter, 28 N, Y. 389; Elwell v. Chamberlain, 31 N. Y. 611; Fowler v. Bank, 67 N. Y, 138; Culver v. Ashley, 19 Pick. 300, and cases there cited.
O’Brien, J., concurs.